             Case 4:19-cv-01751-DMR Document 22-1 Filed 07/23/19 Page 1 of 2



1    Michael S. Kwun (SBN 198945)
     mkwun@kblfirm.com
2    Nicholas A. Roethlisberger (SBN 280497)
3    nroethlisberger@kblfirm.com
     KWUN BHANSALI LAZARUS LLP
4    555 Montgomery St., Suite 750
     San Francisco, CA 94111
5    Tel: (415) 630-2350
6    Ben Rosenfeld (SBN 203845)
7    ben.rosenfeld@comcast.net
     ATTORNEY AT LAW
8    3330 Geary Blvd., 3rd Floor East
     San Francisco, CA 94118
9    Tel: (415) 285-8091
     Fax: (415) 285-8092
10
11   Attorneys for Defendant
     ISIS LOVECRUFT
12
13                                  UNITED STATES DISTRICT COURT
14
                                 NORTHERN DISTRICT OF CALIFORNIA
15
                                             OAKLAND DIVISION
16
     PETER TODD,                                           Case No.: 4:19-cv-01751-DMR
17
                    Plaintiff,                             STIPULATION RE DEFENDANT’S
18
                                                           MOTION FOR ADMINISTRATIVE
19                  v.                                     RELIEF (L.R. 7-11)

20   ISIS LOVECRUFT,

21
                    Defendant.
22
23          The parties, through their undersigned counsel, hereby stipulate that Document No. 20-4
24   filed in this case may be sealed, provided that defendant publicly re-file all of the same pages of
25   Document No. 20-4, redacting only the seventh and eighth words in paragraph 3a of Jane Doe’s
26   declaration.
27
28
                                                          1
                         S TIPULATION R E D EFENDANT ’ S M OTION   FOR   A DMINISTRATIVE R ELIEF
              Case 4:19-cv-01751-DMR Document 22-1 Filed 07/23/19 Page 2 of 2



1                                             Respectfully Submitted,
2                                             KWUN BHANSALI LAZARUS LLP
3                                             BEN ROSENFELD

4             July 23, 2019                   By:     s/ Ben Rosenfeld
                                                      Ben Rosenfeld
5
                                              Attorneys for Defendant ISIS LOVECRUFT
6
7
8                                             KRONENBERGER ROSENFELD, LLP

9             July 23, 2019                   By:     s/ Jeffrey M. Rosenfeld
                                                      Jeffrey M. Rosenfeld
10
11                                            Attorneys for Plaintiff PETER TODD

12
13                                  ATTESTATION OF SIGNATURES

14
              I, Ben Rosenfeld, hereby attest, pursuant to N.D.C.A. Civil Local Rule 5-1(i)(3), that I
15
     obtained concurrence in the e-signing of this document from each signatory hereto in addition
16
     to me.
17
18            July 23, 2019                   By:     s/ Ben Rosenfeld
                                                      Ben Rosenfeld
19
20                                            Attorneys for Defendant ISIS LOVECRUFT

21
22
23
24
25

26
27
28
                                                          2
                         S TIPULATION R E D EFENDANT ’ S M OTION   FOR   A DMINISTRATIVE R ELIEF
